Citation Nr: 0826813	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma



THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical expenses received in treatment at Mercy Memorial 
Health Center Love County, on February 1, 2004 and February 
2, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1960 to July 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an adverse decision by the above Department of 
Veterans Affairs (VA) VA Medical Center (VAMC).


FINDINGS OF FACT

1.  A claim for reimbursement of expenses from 
hospitalization at M. M. Health Center from February 1, 2004, 
to February 2, 2004, was receivedfrom the veteran within 90 
days after that care was provided.  

2.  Emergency care from February 1, 2004, to February 2, 
2004, was provided at an emergency care facility held out as 
providing emergency care to the public.

3.  A prudent lay person in the veteran's position when he 
sought that emergency care would reasonably have perceived 
that delay would have been hazardous to life or health.

4.  A VA facility to afford the reasonably perceived needed 
care (i.e., a VA facility equipped to provide emergency care) 
was not then feasibly available. 

5.  The care provided was for the continuing medical 
emergency, with the veteran released from the private 
hospital once the emergency had abated.  

6.  At the time of the emergency treatment the veteran was 
enrolled in the VA Health Care system, and had received VA 
care within the prior 24 months.

7.  The veteran was financially liable for that care, and had 
no verified insurance coverage to pay or reimburse for the 
care. 

8.  The diverticulitis for which he received the emergency 
care was not work-related or service-connected.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses for non-VA treatment administered on from February 1 
to 2, 2004, have been met.  38 U.S.C.A. §§ 1703, 1725 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 17.120, 17.1002, 17.1004 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran was afforded a VCAA notice letter in February 
2006.  The Board has here afforded a complete grant of that 
benefit sought by the claim on appeal, and hence there is no 
reasonable possibility that additional notice and assistance 
would further the claim. 


II.  Claim for Reimbursement for Medical Care

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177. 
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).

The above listing of criteria is conjunctive, not 
disjunctive; thus all must be met.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" 
in a statutory provision means that all of the conditions 
listed in the provision must be met).  

The Board notes at the outset that claims for reimbursement 
under 38 U.S.C.A. § 1725 must be received within 90 days of 
the latest of the following:  (1) July 19, 2001; (2) the date 
that the veteran was discharged from the facility that 
furnished the emergency treatment; (3) the date of death, but 
only if the death occurred during transportation to a 
facility for emergency treatment or if the death occurred 
during he stay in the facility that included the provision of 
the emergency treatment; or (4) the date the veteran finally 
exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 
C.F.R. § 17.1004(d).  The evidentiary record reflects that 
the veteran filed his claim in April 2004, which was within 
90 days after his hospitalization for which he claims medical 
expense reimbursement.  Hence, his claim was timely.  38 
C.F.R. § 17.1004(d)(2).

Medical treatment notes from the M. M. Health Center reflect 
that on the evening of January 31, 2004, the veteran began to 
experience abdominal pain.  This pain became increasingly 
severe, and on the morning of February 1, 2004, the veteran 
presented himself at M. M.  The CT scans were administered, 
and the veteran was found to have an episode of acute 
diverticulitis of the sigmoid colon, for which he was treated 
and released the following day.  The veteran said he he had 
suffered an episode of diverticulitis 10 years prior.  A 
hospitalization summary informs that by the second day the 
veteran was doing much better, and the attending physician 
contacted a VA hospital, which informed that he should be 
either transferred to the VA facility or discharged from the 
hospital.  Because the veteran's much improved condition was 
stable, he was released that day.  

In a VA Form 9 submitted in March 2006, the veteran informed 
that he had been in a near-fetal position from the pain and 
was in no condition to travel the far greater distance to a 
VA hospital facility when he had sought the emergency care on 
February 1, 2004.  


The M. M. Health Center is approximately 30 miles from the 
town where the veteran resides.  The closest VA hospital 
facility to his place of residence is a VAMC approximately 91 
miles away.  

Because the veteran was in severe pain with acute 
diverticulitis on the morning of February 1, 2004, the Board 
agrees that he could not reasonably have perceived that he 
should make the far longer trip to the nearest VA hospital 
facility.  In addition, the veteran, as a lay person, could 
not be expected to know the nature of his acute abdominal 
pain, and reasonably could have perceived that the condition 
was emergent, with time of the essence, such that immediate 
care was necessary to preserve his health.  

A June 2004 VA administrative screening checklist for the 
veteran's claim under the Millennium Health Care Benefits Act 
indicates that the veteran was enrolled in the VA Health Care 
system at the time the emergency care was furnished, and that 
he had received VA care within the prior 24 months, that 
there was no verifiable insurance, and that the veteran was 
not service-connected for diverticulitis.  

Applying the criteria from the Millennium Health Care 
Benefits Act, the Board finds the following: (a) emergency 
care was provided at an emergency care facility held out as 
providing emergency care to the public, (b) a prudent lay 
person in the veteran's position would reasonably have 
perceived that delay would have been hazardous to life or 
health, (c) a VA facility to afford the reasonably perceived 
needed care (i.e., a VA facility equipped to provide 
emergency care) was not feasibly available, (d) care provided 
was for the continuing medical emergency, with the veteran 
released from the private hospital once the condition was 
improved, (e) at the time of the emergency treatment the 
veteran was enrolled in the VA Health Care system and had 
received VA care within the prior 24 months, (f) the veteran 
was financially liable for the care, having been issued a 
bill for services rendered, (g) the veteran has no verifiable 
insurance coverage, (h) the veteran was then unemployed and 
the diverticulitis was not work-related, (i) the 

veteran's diverticulitis for which he was treated at the 
emergency hospitalization from February 1 to 2, 2004, is not 
service connected and hence the veteran is not eligible for 
reimbursement or payment for the care under the alternative 
authority available under 38 U.S.C.A. § 1728.  

All the criteria for reimbursement under the Millennium 
Health Care Benefits Act having been met, the Board finds 
that the reimbursement for unauthorized medical expenses 
should be allowed.  See 38 C.F.R. § 17.1002.  


ORDER

Reimbursement or payment for unauthorized medical expenses 
incurred at M. M. Health Center on February 1, 2004, and 
February 2, 2004, is granted.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


